Citation Nr: 1521070	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  11-28 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

2.  Entitlement to an initial compensable evaluation for migraine headaches with aura.  

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 21, 2011, and in excess of 50 percent beginning on November 21, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969.  He is in receipt of the Purple Heart.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the April 2013 rating decision and April 2013 supplemental statement of the case, the RO increased the evaluation for PTSD from 30 to 50 percent, effective from November 21, 2011.  Because the disability rating is not the maximum rating available, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains additional VA treatment records that were reviewed prior to the issuance of the April 2013 supplemental statement of the case.  


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by no worse than level III hearing acuity in the right ear and level II hearing acuity in the left ear.  

2.  Migraine headaches with aura did not present with characteristic prostrating attacks averaging one in 2 months over the last several months.  

3.  PTSD more closely approximates manifestations of occupational and social impairment with reduced reliability, but not occupational and social impairment with deficiencies in most areas.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for an initial compensable evaluation for migraine headaches with aura have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8100 (2014). 

3.  Prior to November 21, 2011, the criteria for an initial evaluation of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

4.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

These claims arise from the Veteran's disagreement with the ratings assigned in connection with the grants of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, such as a disability rating, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Further discussion of the VCAA's notification requirements with regard to these claims is therefore unnecessary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  To the extent that the Veteran's representative indicated that the Veteran should be afforded new examinations because the most recent examinations were conducted in April 2013, in an initial rating claim, the mere passage of time does not trigger VA's duty to provide an additional medical examination unless there is allegation of deficiency in the evidence of record.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007)).  Here, there is no allegation of a deficiency in the evidence of record; the Veteran's representative merely stated that the examinations were "old," but did not contend that the severity of the Veteran's disabilities had worsened.  Additionally, the evidence does not suggest any such worsening.  As such, new examinations are not warranted.  

In addition, all identified and available service treatment records and post-service treatment records were obtained.  Accordingly, the Board finds that the duty to assist has been satisfied in this case.  For these reasons, the Board concludes that VA has fulfilled the duties to notify assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as discussed below, a uniform rating is warranted for each evaluation.  

Hearing Loss 

The Veteran asserts that he warrants a compensable rating for his service-connected bilateral hearing loss.

Under the rating criteria, the method for rating a hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test of puretone decibel thresholds at 1000, 2000, 3000, and 4000 Hz, with an average puretone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.  Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and puretone threshold average.

Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.  

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  An exceptional hearing loss exists when the puretone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  As discussed in greater detail below, the provisions of exceptional hearing loss are not applicable in this case.

During a VA examination in July 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Avg
RIGHT
15
25
40
55
55
44
LEFT
15
25
30
55
50
40

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 in the left ear.  These audiometric findings equate to level I hearing in the right ear and level II hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.

During a VA examination in April 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Avg
RIGHT
15
15
25
45
50
34
LEFT
20
20
25
55
55
39

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 92 in the left ear.  These audiometric findings equate to level III hearing in the right ear and level I hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  

Applying the values from the VA examinations according to Table VII results in a noncompensable rating.

The Board notes that these test results do not require consideration of exceptional patterns of hearing impairment as the thresholds do not meet the criteria for consideration.  38 C.F.R. § 4.86 (providing that consideration is given with thresholds of 55 or greater for all four Hz frequencies, or 30 or less at the 1000 Hz frequency and 70 or greater at the 2000 Hz frequency). 

The Board has also considered the Veteran's lay statements that he has difficulty hearing others.  The Veteran is competent to report his observations with regard to the severity of his hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's testimony is also credible in this regard, as there is no evidence contradicting his assertions and the Board has no basis for rejecting it.  While the Board acknowledges the Veteran's contentions, a rating for hearing impairment is derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are performed in connection with established testing standards.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a); see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, the Veteran's lay statements cannot provide a basis to warrant a higher schedular rating.

Migraine Headaches 

The Veteran's migraine headaches have been assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, which contemplates migraine headaches with less frequent attacks.  A 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is provided for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Rating Schedule does not define prostrating.  However, prostration has been defined as "complete physical or mental exhaustion."  Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007).  Prostration has also been defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, prostration is defined as "a marked loss of strength, as in exhaustion."  See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013).

The evidence of record demonstrates that the Veteran's migraine headaches more nearly approximate the criteria for a noncompensable rating as the Veteran's migraine headaches are not productive of prostrating attacks.  

In this regard, during the August 2010 VA headaches examination, the Veteran reported that he experienced headaches after a head injury that occurred during service.  The headaches had continued over time, were mild to moderate in severity, and were preceded by blurred vision in the right eye.  The Veteran denied any nausea, vomiting, and dizziness, but reported mild potophobia with the headaches.  The headaches were reported to last for one half to one full day and occurred every month or every two months.  He indicated that he was able to maintain ordinary function while experiencing the headaches.  The Veteran stated that he was treated with medication.  

The Veteran's VA treatment records showed continued complaints of headaches.  Specifically, a June 2011 VA treatment record documented the Veteran's complaints of increased headaches over the preceding 10 years.  The Veteran described the headaches as irritating, but not debilitating.  He also stated that the headaches always improved with over the counter medication.   

During the April 2013 VA headaches examination, the Veteran reported that he would develop blurry vision and a headache in the right eye daily and that he would take Aleve for relief.  He reported that he experienced headache pain, pulsating or throbbing head pain, pain localized to one side of the head, pain on both sides of the head, and blurring vision in the right eye.  The Veteran endorsed that the duration of the headaches were less than one day.  The examiner found that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  

On review of the evidence, the Board finds that the Veteran's migraine headaches have not been productive of characteristic prostrating attacks.  The Board has considered the Veteran's lay statements regarding the frequency and severity of his migraines and finds that the Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the medical and lay evidence of record establishes that, while the Veteran has frequent migraine headaches, the migraine headaches were not debilitating, he was able to maintain ordinary functioning, and they did not present with characteristic prostrating attacks.  See, August 2010 VA examination report; June 2011 VA treatment record; April 2013 VA examination report.  Significantly, the Veteran did not contend otherwise and he did not indicate that he experienced such attacks.  Accordingly, the Board finds that a compensable rating is not warranted for the service-connected migraine headaches with aura as the Veteran's migraine headaches were not productive of characteristic prostrating attacks averaging one in two months over the last several months.  

PTSD

The Veteran is in receipt of a 30 percent rating for his PTSD prior to November 21, 2011, and a 50 percent rating effective on November 21, 2011.  

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

At issue is whether a rating in excess of 30 percent is warranted prior to November 21, 2011, and whether a rating in excess of 50 percent is warranted on and after November 21, 2011.  For the reasons below, the Board finds that a 50 percent rating is warranted for the entire period on appeal; a 70 percent rating is not warranted at any point during the appellate period.  

In January 2010, the Veteran endorsed that he had problems controlling his impulses and anger towards his wife and daughters, that he could not develop a close relationship with his work peers, and that could not "deal" with social activities due to his anxiety.  He also endorsed that had difficulty relaxing and stated that he was always tense.  

During a July 2010 VA examination, the Veteran was appropriately dressed, his eye contact was appropriate, his thought process was logical and goal oriented, his judgement and insight were adequate, his mood was reported to be mildly dysphoric, and his affect was mildly constricted.  As to social functioning, the Veteran reported that he has been married three times and lived with his wife who he married in 1989 and two children.  He described their relationship as "ok" and denied any significant problems in the marriage.  He stated that they were not like they used to be but that they were still in love.  The Veteran reported that he had five daughters and described that he had a good father-daughter relationship with them, but that he had issues.  He specifically stated that he would get mad too easily, he wished that he could talk to his daughters better, and because of that, he did not have a good, loving relationship with them.  He indicated that his relationship was better with the older daughters, because the younger daughters thought that he was too strict and paranoid.  The Veteran endorsed multiple hobbies and stated that he enjoyed the activities and did not have a decrease in interest and pleasure for the most part.  He further reported that, although he avoided crowds, he saw his friends weekly.  He had about a dozen friends and his friends would come over to grill outdoors and eat.  He also reported that he went to the casinos about once every two to three months, went out to eat with his wife one to two times per week, and attended church weekly.  

As to occupational functioning, the Veteran stated that he worked at Exxon for 32 years and that his only problem was with the department head because the department head would not help the Veteran and the Veteran consequently criticized him.  The Veteran left Exxon because he would lose money based on his pension payment plan and then he sought employment at a different company.  He most recently stopped working in October 2009 as a construction coordinator due to massive lay-offs.  He denied any problems with his employment at that job.  He also denied having any occupational impairment related to his PTSD.  The Veteran also endorsed PTSD symptoms such as forgetfulness, depression, sleep impairment, variable energy level, intermittent feelings of worthlessness and low self-esteem, diminished ability to concentrate at times, and hopelessness.  He stated that he had a short fuse and had verbal outbursts daily that were directed towards wife and children.  The examiner rendered a GAF score of 55, indicating moderate impairment, and remarked that the Veteran presented with moderate symptoms with some impairment in social and familial functioning due to irritability and mood lability.  The examiner further noted that the Veteran reported impairment in his family relationships due to irritability, mood lability, verbal outburst, and holding back.  He also stated that he had near constant feelings of numbness and anger.  

In the Veteran's October 2011 substantive appeal, he indicated that he did not previously mention his suicidal ideations and that he denied having any occupational impairment due to his PTSD symptoms because he was ashamed.  

The Veteran's VA treatment records documented difficulty with employment and mood due to his PTSD symptoms.  Specifically, the Veteran stated that he lost his job because he did not get along with people.  See May 2011 VA treatment record.  Similarly, June and July 2011 VA treatment records contained notations regarding the Veteran having difficulty with his job because he had a short fuse and argued.  In January 2012, the Veteran stated that he was fired from a part time job in December because he got into a confrontation with another employer.  He indicated that he tried to choke the man when his marine instinct kicked in.  He also stated that he had some general fleeting homicidal ideations when in confrontations with others, but he denied any suicidal ideations.  In April 2012, the Veteran endorsed that he had fleeting suicidal and homicidal ideations without a plan and that he would pray to get past the thoughts.  

During the April 2013 VA examination, the examiner determined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioned satisfactorily with normal routine behavior, self-care and conversation.  The Veteran was appropriately dressed and groomed, his psychomotor activity was normal, he maintained good eye contact, his speech was spontaneous, relevant and coherent with normal rate, rhythm, and volume.  The Veteran's mood was anxious and his affect was mildly restricted.  The examiner noted that the Veteran's thought process was logical and goal oriented and that the Veteran did not have any delusions, suicidal thoughts, or homicidal thoughts.  His judgment was non-concerning and his insight was fair; however, his memory and attention screening revealed possible impairment in short term recall, both cued and uncued.  The examiner noted that he had no additional concerns.  

The Veteran stated that he had ongoing problems with anger and panic attacks and that, as a result, he let his wife do all of the bills and the taxes.  In regard to the panic attacks, the Veteran endorsed that he had panic attacks about once per week that involved needing to leave the room and go to the bathroom to take deep breaths.  He stated that he would experience shortness of breath, a racing heart, nausea, sweating, and shaking.  After breathing for about 3 to 4 minutes, he stated that he felt back to normal.  The Veteran also endorsed ongoing feelings of anger and irritability that caused difficulty with memory and concentration.  He further reported that he wished that he could be more patient, but often would yell at both his family and his co-workers.  He stated that within the last year, his anger and impatience had worsened.  The Veteran also noted that, occasionally, he would feel down and regretful about things that happened in his life, but that it was not most days.  

The examiner reported that the Veteran was substantially similar in regard to social functioning as he was during the prior VA examination.  Occupationally, the Veteran had been employed as a safety coordinator since May 2012 and worked 10 hours per day, 6 days per week; however, the Veteran reported that he was fired from a job in 2011 due to a confrontation with another employee that was almost physical.  The Veteran also stated that he had been trying to maintain employment, but had been "uncomfortable."  The examiner remarked that the Veteran's symptoms included anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, and impairment of short and long term memory.  The examiner determined that the Veteran did not have symptoms such as near-continuous panic attacks, suicidal ideation, obsessed rituals, speech intermittently illogical, obscure, or irrelevant, impaired impulse control, spacial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstance, or an inability to establish and maintain effective relationships.   The examiner concluded that the Veteran had experienced an increase in symptoms since the previous evaluation; however, there had been no increase in social or occupational impairment as he worked full time and his PTSD symptoms did not preclude employment.  

Initially, as to the period prior to November 21, 2011, the Board finds that a 50 percent evaluation is warranted.  Specifically, the Veteran's January 2010 statement contained the Veteran's assertions of difficulty in establishing social and work relationships.  The VA treatment records prior to November 21, 2011 also documented difficulty maintaining employment and revealed that the Veteran was terminated from a job due to a conflict.  See, May 2011 VA treatment record.  Furthermore, in his October 2011 substantive appeal, the Veteran reported that, although at the July 2010 examination he stated that he did not experience any occupational impairment as a result of his PTSD symptoms, he was not forthcoming during the examination because he was ashamed.  Moreover, the April 2013 VA examiner determined that there was no increase in the Veteran's social and occupational impairment from the previous examination in July 2010.  Accordingly, the Board finds that the Veteran's PTSD prior to November 21, 2011 was productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as difficulty in establishing and maintaining effective work and social relationships and, as such, a rating of 50 percent is warranted.  

The Board will therefore determine whether a rating in excess of 50 percent is warranted for the Veteran's PTSD for the entire period on appeal.

Based on the above, the evidence demonstrates that the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with reduced reliability and productivity, and not deficiencies in most areas.  

Significantly, as to occupational impairment, although the Veteran was terminated from his job in 2011, indicated that he would sometimes have verbal outbursts towards his coworkers, and had increased problems with concentration and memory, the Veteran was employed with Exxon for 32 years and stated at the April 2013 VA examination that he was currently employed on a full time basis working 10 hours per day, 6 days per week.  Moreover, the April 2013 VA examiner determined that the Veteran's PTSD did not preclude him from employment.  The Board has also considered the Veteran's weekly panic attacks that occurred during work; however, panic attacks more than once per week is contemplated in a 50 percent rating and the evidence did not demonstrate that the Veteran had near-continuous panic affecting the ability to function independently, appropriately and effectively, namely, the criteria suggestive of a 70 percent rating.  Similarly, the Board has considered the Veteran's impaired memory and concentration, but again, find those symptoms to align with the symptoms of a 50 percent rating, such as, impairment of short-term and long-term memory, as compared to the 70 percent rating which included symptoms such as spatial disorientation, which the Veteran did not demonstrate.  Therefore, the Board finds that the Veteran's symptoms manifested in a difficulty in establishing and maintaining effective work relationships, but not an inability to do so.  

Similarly, the Veteran had been married since 1989, stated that he and his wife love each other with no significant marital problems, that he was a good father, and at the July 2010 VA examination, endorsed seeing his friends on a weekly basis.  The Board has acknowledged that the Veteran stated that he had decreased the frequency in which he socialized and also that he wished that he could have a better relationship with his daughters; however, given the Veteran's longstanding relationships, the Board finds that the Veteran's PTSD symptoms caused difficulty in maintaining social relationships, but not an inability to do so.  

Furthermore, the Veteran generally did not present with symptoms as severe as those indicative of a 70 percent rating, such as obsessed rituals that interfered with routine activities, speech intermittently illogical, obscure, or irrelevant, impaired impulse control such as unprovoked irritability with periods of violence, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances.  To the contrary, the April 2013 VA examiner determined that the Veteran was appropriately dressed, his psychomotor activity was normal, he maintained good eye contact, his speech was relevant and coherent, his thought processes were logical and goal oriented, there were no concerns regarding his judgment, his insight was fair, and his abstracting thinking abilities were fair.  He also did not have any delusions, suicidal or homicidal thoughts, or hallucinations.    

To the extent that the Veteran may have endorsed some symptoms listed in the criteria for 70 or 100 percent rating, to include fleeting suicidal or homicidal ideations and impaired impulse control, the evidence does not show that the Veteran suffers symptoms or effects that caused the overall occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a 70 percent or 100 percent rating.  See Mauerhan, 16 Vet. App. at 442-43.  Significantly, the suicidal and homicidal thoughts appeared to be fleeting and the Veteran endorsed that he did not have a plan and would pray to get past those thoughts.  See April 2012 VA treatment record.  Furthermore, as described above, as the Veteran had longstanding social relationships and employment, the Veteran's symptoms a whole manifested in difficulty in establishing and maintaining effective work and social relationships and not an inability to do so.  

Finally, the Board has also considered the Veteran's assertions regarding the severity of his PTSD symptoms and the Board finds that the Veteran is competent to relate his symptoms; however, the Veteran did not state that he had deficiencies in most areas that were productive symptoms of equal severity to symptoms such as obsessed rituals which interfered with routine activities, speech intermittently illogical obscure, or irrelevant, near-continuous panic affecting the ability to function, spatial disorientation, or neglect of personal appearance and hygiene.  Thus, the Board finds that the neither the lay nor medical evidence demonstrates that the criteria for a 70 percent rating or higher have been met.  

Extraschedular Consideration 

In regard to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

As to the bilateral hearing loss, the Veteran reported difficulty with communication and conversations.  To the extent that the criteria do not reasonably describe the hearing loss disability level and symptomatology, the Veteran does not claim, and the evidence does not reflect, that his hearing loss disability has caused marked interference with employment.  The Veteran also did not endorse frequent hospitalization and the evidence reflects that his symptoms have not otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for a hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1).

As to the migraine headaches, the Veteran reported blurry vision in connection with his service-connected migraines.  To the extent that the criteria do not reasonably describe his symptomatology, the Veteran does not claim, and the evidence does not reflect, that his migraines have caused marked interference with employment.  The Veteran also did not endorse frequent hospitalization and the evidence reflects that his symptoms have not otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for a right ear hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1).

As to the PTSD, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment.  As indicated, the criteria include both the factors listed as symptoms, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's PTSD are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating for PTSD is therefore not warranted.  38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the evidence reflects that the Veteran is employed and therefore his service-connected disabilities have not caused unemployability.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).
ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.  

Entitlement to an initial compensable evaluation for migraine headaches with aura is denied.  

An initial evaluation of 50 percent, but no higher, for PTSD prior to November 21, 2011, is granted, subject to the criteria applicable to the payment of monetary benefits.  

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


